FILED
                            NOT FOR PUBLICATION                             NOV 20 2012

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



SEQUOIA PROPERTY AND                             No. 11-17135
EQUIPMENT, Limited Partnership,
                                                 D.C. No. 1:97-cv-05044-LJO
               Plaintiff,

WANDA JEAN CRISP,                                MEMORANDUM *

               Counter-claimant,

  and

G. MARK CRISP; RHONDA CRISP,

               Counter-claimants -
       Appellants,

  v.

UNITED STATES OF AMERICA,

               Defendant - Appellee.



                    Appeal from the United States District Court
                        for the Eastern District of California
                    Lawrence J. O’Neill, District Judge, Presiding




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
                           Submitted November 13, 2012 **

Before:      CANBY, TROTT, and W. FLETCHER, Circuit Judges.

      G. Mark Crisp and Rhonda Crisp appeal pro se from the district court’s

order of judicial sale in the government’s action to reduce to judgment federal

income tax assessments against them and to foreclose on federal tax liens to satisfy

the judgment. We have jurisdiction under 28 U.S.C. § 1291. We review for an

abuse of discretion, United States v. Overman, 424 F.2d 1142, 1146 (9th Cir.

1970), and we affirm.

      The district court did not abuse its discretion in issuing the order of judicial

sale to enforce a judgment against the Crisps, including by imposing reasonable

terms and conditions on the Crisps to maintain the properties at issue in good

condition pending the sale and to vacate the property they occupied before the sale.

See 26 U.S.C. § 7403(c) (authorizing district court to decree a sale of property

subject to federal tax lien according to its findings regarding the interests of all

parties); see also 28 U.S.C. § 2001 (authorizing district court to order any sales of

real property “upon such terms and conditions as the court directs”). Moreover,

the district court’s instructions that the Crisps refrain from publishing notices or



       **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

                                            2                                     11-17135
taking other actions that might adversely affect the value of the properties or

discourage potential bidders burdened no more speech than necessary to serve the

government’s significant interest in enforcing federal tax laws. See Madsen v.

Women’s Health Ctr., Inc., 512 U.S. 753, 765 (1994) (content-neutral injunction

does not violate First Amendment if “the challenged provisions of the injunction

burden no more speech than necessary to serve a significant government interest”).

      We decline to address the Crisps’ arguments regarding Wanda Crisp because

she is not a party to this appeal. See Fed. R. App. P. 3(c)(2) (“A pro se notice of

appeal is considered filed on behalf of the signer and the signer’s spouse and minor

children (if they are parties), unless the notice clearly indicates otherwise.”).

      AFFIRMED.




                                            3                                       11-17135